Motion, treated as one for leave to appeal from the July 13, 1981 order of the Appellate Division, dismissed for untimeliness. Motion, treated as one for leave to appeal pursuant to CPLR 5602 (subd [a], par 1, cl [ii]) from the January 12, 1983 judgment of Supreme Court seeking review of the July 13,1981 order of the Appellate Division, dismissed upon the ground that the motion does not lie to bring up for review an order of the Appellate Division made in an earlier action (see Matter of Concerned Citizens v Town of Yorktown, 54 NY2d 957).